NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           JUL 30 2015

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

DUE HAU TRAN,                                    No. 13-56420

               Plaintiff - Appellant,            D.C. No. 2:13-cv-02195-MWF-
                                                 MRW
 v.

HOUSING AUTHORITY OF THE                         MEMORANDUM*
COUNTY OF LOS ANGELES,

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                   Michael W. Fitzgerald, District Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Due Hau Tran appeals pro se from the district court’s order denying his

motion for attorney’s fees and costs following his successful motion to remand.

We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion a denial of fees and costs. Lussier v. Dollar Tree Stores, Inc., 518 F.3d
1062, 1065 (9th Cir. 2008). We affirm.

      The district court did not abuse its discretion in denying Tran’s motion for

attorney’s fees and costs because the Housing Authority of the County of Los

Angeles had an objectively reasonable basis to remove Tran’s action, as the

complaint contained allegations concerning violations of federal laws. See Martin

v. Franklin Capital Corp., 546 U.S. 132, 141 (2005) (discussing when attorney’s

fees should be awarded under 28 U.S.C. § 1447(c) and explaining that absent

unusual circumstances, “when an objectively reasonable basis [for removal] exists,

fees should be denied”).

      We reject Tran’s contentions that further efforts to meet and confer would

have been futile, and that the district court was required to determine whether

Tran’s requested fees and costs were reasonable.

      AFFIRMED.




                                          2                                    13-56420